Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-14 and 16-20 are pending. Claims 5 and 15 are cancelled. Claims 1-3, 6, 9-14, 16-20 are amended in the filed amendments.
This allowance is in response to the applicant’s amendments on 6/30/2022, which have resolved the outstanding 35 USC 112 issues. Accordingly, the 35 USC 112 rejections applied to claims 1-4, 6-14 and 16-20 are withdrawn.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The searched and cited art teaches it is known to generate response data based upon query information from an enquirer and profile information of the enquirer, using the response data to generate second responses via a query response model. The independent claims distinguish from the cited and searched by at least the following sequence and combinations: 1) providing profile information of the first chat bot, profile information of the second chat bot and the generated first conversation content to the query response model, such that 2) the query response model uses the profile information of the second chat bot AND the generated first conversation content to generated second conversation and finally 3) displaying the first chat bot with the generated first conversation and displaying the second chat bot with the generated second conversation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Appel et al (US Application: US 2019/0188583): This reference teaches loading a model with a profile to build a conversation agent.
Basheer et al (US Application: US 2019/0297031): This reference teaches using an AI to implement chat profiles and generating responses based upon selected profile.
Abramson et al (US Application: US 2018/0293483): This reference teaches creating a chat bot to emulate a specific person. 
Emma et al (US Application: US 2019/0156222): This reference teaches an AI that has personalities/profiles to improve conversations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178